Title: To George Washington from Henry Emanuel Lutterloh, 3 June 1791
From: Lutterloh, Henry Emanuel
To: Washington, George



Sir!
Fayetteville [N.C.] June 3th 1791

On the 8th of Aprill 1787, You honoured me, with an Answer, upon my Proposition, to bring several German family’s, into the

State of Virginia—You was pleased to Mention the Dismal Swamp Company; and that you would convene them together to make my Proposalls &c. I took the Liberty to state My Reasons in My Answer of the 15th of May following why I could not come there.
Since that time, I have Obtained from this assembly the inclosed Grand—and a Lottery for five Succeding Years—to Support, and to carry My Importation Plan into Effect.
I feel myself exceedingly happy, to be able Thro’ this Grand, to offer my Service again, to Supply You, those few Mechanicks, which you were pleased to order: I wish to Know what Sort of Workman, You wante; and in which Ports, they should be delivered in Virginia.
The dismal Swamp Canal Company—is to finish The Canal, in which this state has joined—Therefore I wish to offer my Service to Them—and most humbly beg to honour me with, a recomendation That I may make my Proposalls, of my present plans. I Know by information from Europe; That I can procure any Number, of good Manufactoring, and Labouring Germans.
My Plan at present is not to receive any Cash in advance. but when the people arrived, to be paid in Produce.
if it was necessary and I received the order, I would come to Meet the Gentlemen of the Company—My being at Hilsborough with the Governor and Counsell to receive the inclosed Grand, prevented me, to show my respectfull attandance at Wilmington to assure in person, my profoundest respects in which, I have the honour to be. Sir, Your Most obedient and Most humble Servant

Henry, Emanuel Lutterloh.

